UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------
IN THE MATTER OF

         ESTABLISHMENT INSPECTION OF:                            File No. 21-M-726 (LB)

ROYAL HOME IMPROVEMENTS, INC.
2317 Avenue K
Brooklyn (Kings County), New York 11210

1191 E. 22nd Street
Brooklyn (Kings County), New York 11210

1485 E. 21st Street
Brooklyn (Kings County), New York 11210
--------------------------------------------------------------

    EX-PARTE APPLICATION FOR INSPECTION WARRANT UNDER THE
          OCCUPATIONAL SAFETY AND HEALTH ACT OF 1970

TO THE UNITED STATES DISTRICT COURT:

         MARTIN J. WALSH, Secretary of Labor, United States Department of Labor,

hereby applies ex parte for an inspection warrant pursuant to Section 8(a) of the

Occupational Safety and Health Act of 1970, (29 U.S.C. § 651, et seq.), (“the Act”), and

the regulations issued pursuant thereto (29 C.F.R. Part 1903), for the inspection and

investigation of the workplaces described in the caption above.

         In support of this application, the Secretary of Labor states as follows:

         1.       Royal Home Improvements, Inc. (“Royal Home”) operates a construction

company out of its office located at 3004 Avenue L, 2nd Floor, Brooklyn, New York.

Royal Home is covered by the Act because it is engaged in a business affecting commerce

within the meaning of Section 3(3) of the Act, 29 U.S.C. § 652(3). It also employs

employees at various workplaces and is an “employer” within the meaning of Section 3(5)

of the Act, 29 U.S.C. § 652(5).
       2.      The above-referenced workplaces have been selected for programmed

inspections in accordance with OSHA’s Regional Emphasis Program – Construction Work

Sites - OSHA Directive No. 2019-06 (“REP”). See Declaration of Janet Drogowski

(“Drogowski Decl.”) ¶¶ 7-12, 15; Declaration of James Ng (“Ng Decl.”) ¶¶ 3-7.

       3.      On a recent attempt to inspect another Royal Home workplace pursuant to

the REP, an OSHA Compliance Officer was denied entry and was told that Royal Home’s

policy and practice is to require OSHA to make an appointment to return at a pre-set date

and time before being allowed to conduct an inspection. See Declaration of Zhao Hong

Huang (“Huang Decl.”) ¶¶ 4-6. In addition, Royal Home has posted signs at all three of

the above-referenced workplaces notifying OSHA that it must make an appointment prior

to being allowed to inspect. See Ng Decl. ¶¶ 6, 8.

       4.      Requiring OSHA to make appointments prior to conducting inspections is

strictly prohibited by Section 17(f) of the Act. Section 17(f) provides that “[a]ny person

who gives advance notice of any inspection to be conducted under this Act, without

authority from the Secretary or his designees, shall, upon conviction, be punished by a fine

of not more than $1,000 or by imprisonment for not more than six months, or by both.” 29

U.S.C. § 666(f).

       5.      Although OSHA has not yet attempted to open inspections of the three

above-referenced workplaces, and thus the employer has not yet refused OSHA entry to

inspect these workplaces, an anticipatory warrant is necessary. Pursuant to 29 C.F.R. §

1903.4(b)(1), OSHA may seek a warrant in advance of an attempt to inspect when “the

employer’s past practice either implicitly or explicitly puts the Secretary on notice that a

warrantless inspection will not be allowed.”         Here, Royal Home has consistently




                                             2
maintained that it will not allow OSHA to inspect without a pre-set appointment. See

Huang Decl. ¶¶ 4-5; Ng Decl. ¶ 6, 8. Further, Royal Home has posted signs at all three of

the above-referenced workplaces instructing OSHA to call to make an appointment to

inspect. See Ng Decl. ¶ 6, 8. It is the judgment of the Assistant Area Director and the

Office of the Solicitor that the issuance of a pre-inspection warrant is justified here and

appropriate under 29 C.F.R. § 1903.4(b). See Drogowski Decl. ¶ 15.

       6.      In passing the Occupational Safety and Health Act, Congress “declare[d] it

to be its purpose and policy . . . to assure so far as possible every working man and woman

in the Nation safe and healthful working conditions and to preserve our human resources.”

29 U.S.C. § 651(b). Among the ways that Congress implemented to achieve this purpose

was to authorize the Secretary of Labor “to set mandatory occupational safety and health

standards.” 29 U.S.C. § 651(b)(3).

       7.      In order to enforce the Act and the Secretary’s health and safety standards,

Section 8(a) of the Act gives the Secretary the authority to enter, inspect, and investigate

places of employment, stating:

       In order to carry out the purposes of this Act, the Secretary, upon presenting
       appropriate credentials to the owner, operator, or agent in charge, is
       authorized

       (1)     to enter without delay and at reasonable times any factory, plant,
       establishment, construction site, or other area, workplace or environment
       where work is performed by an employee of an employer; and

       (2)    to inspect and investigate during regular working hours and at other
       reasonable times, and within reasonable limits and in a reasonable manner,
       any such place of employment and all pertinent conditions, structures,
       machines, apparatus, devices, equipment, and materials, therein, and to
       question privately any such employer, owner, operator, agent or employee.

29 U.S.C. § 657(a).




                                             3
       8.      In Marshall v. Barlow’s Inc., 436 U.S. 307 (1978), the Supreme Court ruled

that the Fourth Amendment requires warrants for objected-to inspections conducted pursuant

to Section 8(a) of the Act. Following Camara v. Municipal Court, 387 U.S. 523, 528-529

(1967) and See v. City of Seattle, 387 U.S. 541, 543 (1967), the Court held that this warrant

requirement is necessary to “provide assurances from a neutral officer that the inspection is

reasonable under the Constitution, is authorized by statute, and is pursuant to an administrative

plan containing specific neutral criteria.” (footnotes omitted). Barlow’s, 436 U.S. at 323; See

Martin v. Int’l Matex Tank Terminals-Bayonne, 928 F.2d 614, 621 (3d Cir. 1991).

       9.    The liberal probable cause test to be applied in administrative warrant

applications was explained by the Court as follows:

       Whether the Secretary proceeds to secure a warrant or other process, with
       or without prior notice, his entitlement to inspect will not depend on his
       demonstrating probable cause to believe that conditions in violation of
       OSHA exist on the premises. Probable cause in the criminal law sense is
       not required. For purposes of an administrative search such as this, probable
       cause justifying the issuance of a warrant may be based not only on specific
       evidence of an existing violation, but also on a showing that “reasonable
       legislative or administrative standards for conducting an ... inspection are
       satisfied with respect to a particular (establishment).” Camara v. Municipal
       Court, supra, 387 U.S. at 538. A warrant showing that a specific business
       has been chosen for an OSHA search on the basis of a general administrative
       plan for the enforcement of the Act derived from neutral sources such as for
       example, dispersion of employees in various types of industries across a
       given area, and the desired frequency of searches in any of the lesser
       divisions of the area, would protect an employer’s Fourth Amendment
       rights (footnotes omitted).

Barlow’s, 436 U.S. at 321.

       10.     Under the authority of Section 8(g)(2) of the Act to prescribe “regulations

dealing with the inspection of an employer’s establishment” the Secretary of Labor has

promulgated 29 C.F.R. § 1903.4, authorizing OSHA to obtain compulsory process,

including ex parte warrants, to conduct an inspection when faced with the refusal of the



                                             4
employer to permit OSHA to perform its duties. 29 U.S.C. § 657(a); see also, Barlow’s,

436 U.S. at 307; Donovan v. Red Star Services, Inc., 739 F. 2d 774, 780-83 (2d Cir. 1984);

Marshall v. Seaward International, Inc., 510 F.Supp. 314 (W.D. Va. 1980), aff'd., 644 F.2d

880 (4th Cir. 1981); Stoddard Lumber Co. Inc. v. Marshall, 627 F.2d 984, 989 (9th Cir.

1980).

         11.   The administrative probable cause standard for issuance of an OSHA

inspection warrant may be met through either of two means, by showing either: “an

administrative plan containing specific neutral criteria” that are satisfied with respect to the

workplace to be inspected; or “specific evidence of a violation” at the workplace. Int’l

Matex Tank Terminals-Bayonne, 928 F.2d at 622 (citing Barlow’s, 436 U.S. at 320). This

either/or interpretation is widely accepted. Id. (collecting cases from other Circuits).

Furthermore, the relaxed probable cause standard applies to both bases. Id. at 623-624.

         12.   In this case, OSHA has probable cause to inspect these workplaces because

the inspections are being conducted pursuant to a neutral general administrative plan for

the enforcement of the Act. See Industrial Steel Products Co. v. OSHA, 845 F. 2d 1330,

1335-36 (5th Cir. 1988) (warrant application that described methodology used to select

employer for inspection contained sufficient information to support a finding that

employers were selected according to neutral criteria); Pennsylvania Steel v. Sec. of Labor,

831 F.2d 1211, 1215 (3d Cir. 1987). Under OSHA’s Regional Emphasis Program for

Construction Work Sites, the three workplaces at issue were selected for inspection by

virtue of their inclusion on a list of all construction worksites in a particular selected

geographic area. See Drogowski Decl. ¶ 7-12, 15; Ng Decl. ¶¶ 3-7. Because Royal Home

denied entry on another workplace from that list that OSHA recently attempted to inspect,




                                               5
OSHA seeks a pre-issuance warrant for the inspections of the three subject workplaces.

See Drogowski Decl. ¶ 15; Huang Decl. ¶¶ 4-5.

       13.     The inspections and investigations here will be conducted by one or more

employees of the Occupational Safety and Health Administration designated by the

Secretary of Labor, United States Department of Labor, to be his authorized

representative(s), pursuant to proper and reasonable administrative standards contained in

regulations duly issued by the Secretary under authorization granted in the Act and found

in 29 C.F.R. Part 1903.

       14.     The inspections and investigations will be conducted during regular

working hours and at other reasonable times, within reasonable limits, and in a reasonable

manner. The inspections and investigations will be commenced as soon as practicable after

the issuance of this warrant and will be completed with reasonable promptness, in

accordance with Section 8(a) of the Act. Upon arrival at the subject workplaces, the

authorized representative(s) of the Occupational Safety and Health Administration will

present his or her credentials to the employer.

       15.     In conducting its inspections, the Act gives OSHA the express authority to

privately interview employees at the employer’s workplaces during regular business hours.

Donovan v. Wollaston Alloys, Inc., 695 F.2d 1, 4 n.6 and 6 (1st Cir. 1982) (wherein the

employer unlawfully obstructed OSHA’s inspection by refusing to permit private

employee interviews on its premises); See also, 29 C.F.R. § 1903.7(b) (“Compliance Safety

and Health Officers shall have authority to . . . question privately any . . . employee”).

       16.     Pursuant to Section 8(c) of the Act, 29 C.F.R. § 1903.3, and the Court’s

instructions, the application in this case requests, in addition to the right to conduct actual




                                              6
physical inspection of the workplaces and private employee interviews, affirmation of the

authority to “review records required by the Act and regulations....” Barlow’s, 436 U.S. at

324, footnote 22. OSHA is also authorized to utilize employee sampling devices as part of

reasonable inspection techniques.       29 C.F.R. § 1903.7(b) (1983); Service Foundry

Company, Inc. v. Donovan, 721 F.2d 492 (5th Cir. 1984); Donovan v. Enterprise Foundry,

Inc., 751 F.2d 30 (1st Cir. 1984).

       17.       After completion of the requested warrant inspections, a return will be made

to the Court showing that the inspections ordered therein has been completed.



       WHEREFORE, probable cause having been shown, the Secretary of Labor

respectfully requests that the Court issue an inspection warrant to permit the inspections of

the workplaces described in the caption above and to permit the questioning privately of

any employee of the establishments, at the locations shown in the caption, under the

Occupational Safety and Health Act of 1970 by representatives of the Secretary of Labor

without delay.


DATED: June 22, 2021
                                                       Respectfully submitted,

                                                       ELENA GOLDSTEIN
                                                       Acting Solicitor

       JACQUELYN M. KASULIS                           JEFFREY S. ROGOFF
       Acting United States Attorney                  Regional Solicitor


By:    /s/ David A. Cooper                     By:    /s/ Susan Jacobs
       DAVID A. COOPER                                SUSAN B. JACOBS
       Assistant U.S. Attorney                        Senior Trial Attorney
       United States Attorney’s Office                U.S. Department of Labor
       271-A Cadman Plaza East                        201 Varick Street, Room 983



                                              7
Brooklyn, NY 11201                   New York, NY 10014
Tel. 718-254-6228                    Tel. 646-264-3664
Email: david.cooper4@usdoj.gov       jacobs.susan@dol.gov, ny-sol-ecf@dol.gov

                                     Attorneys for MARTIN J. WALSH,
                                     Secretary of Labor




                                 8
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------
IN THE MATTER OF

         ESTABLISHMENT INSPECTION OF:                            File No. 21-M-726 (LB)

ROYAL HOME IMPROVEMENTS, INC.
2317 Avenue K
Brooklyn (Kings County), New York 11210

1191 E. 22nd Street
Brooklyn (Kings County), New York 11210

1485 E. 21st Street
Brooklyn (Kings County), New York 11210
--------------------------------------------------------------

                       DECLARATION PURSUANT TO 28 U.S.C. § 1746

         I, JANET DROGOWSKI, declare under penalty of perjury that the following is true and

correct:

         1.       I am an Assistant Area Director in the Manhattan Area Office of the Occupational

Safety and Health Administration, United States Department of Labor (“OSHA”). I am fully

familiar with the facts and circumstances of this case. I submit this Declaration in support of the

Secretary of Labor’s Ex-Parte Application for an Inspection Warrant in this matter.

         2.       The inspections and investigations sought are part of a program designed to assure

compliance with the Occupational Safety and Health Act of 1970 (“the Act”).

         3.       The planning and programming for these inspections was done by following

OSHA’s Field Operation Manual (“FOM”), Chapter 2 that applies, in part, to Regional Emphasis

Programs programmed inspections (Section V.E.). A copy of the relevant section is attached as

Exhibit 1. The purpose of the inspections and investigations is to learn whether violations of
federal occupational safety and health standards exist or existed at the workplaces to which

employees may be exposed.

       4.      This inspections and investigations are based upon reasonable legislative or

administrative standards for conducting such inspections as set up by a general administrative

plan (contained in Chapter 2, Section IV.B. of the FOM) setting forth the following inspection

priorities: (1) imminent danger; (2) fatality/catastrophe investigations; (3) investigation of

complaints/referrals (and accidents and follow-ups); and (4) programmed inspections. A copy of

the relevant portion of this section is attached as Exhibit 2.

       5.      Under Section IV.B. of Chapter 2 of the FOM, programmed inspections are the

fourth priority for purposes of prioritizing accomplishment and assignment of manpower

resources for inspection categories. See Ex. 2, Table 2-1.

       6.      For the first three priorities, imminent danger, fatality/catastrophe investigations

and complaints, inspections had already been completed, or assigned, or there were none

pending, at the time these programmed inspections were assigned. Thus, under OSHA’s national,

neutral criteria plan, the time for assigning these programmed inspections had come.

       7.      The worksites referenced in the caption were selected to be inspected in
accordance with OSHA’s Regional Emphasis Program – Construction Worksites – Local
Targeting (Directive No. 2019-06). A copy of the Regional Emphasis Program (“REP”) is
attached as Exhibit 3. The REP covers all OSHA Area Offices in Region II (New York, New
Jersey and Puerto Rico). The REP is effective through September 30, 2023.
       8.      The REP for Construction Worksites is a programmed inspection plan for local
construction projects to secure safe and healthful working conditions and to target an industry


                                                2
with one of the highest risks of injury and death. The majority of local construction inspections
are prompted by employee complaints or as the result of a workplace accident. The purpose of
the REP is to address the challenge of initiating random inspections of local construction projects
that tend to be of short duration, conducted by small employers and employ immigrant workers
who are reluctant to report hazardous conditions to OSHA. See Ex. 3, ¶IV. The REP was
developed and approved according to OSHA’s Procedures for the Approval of Local Emphasis
Programs (LEPs) (CPL 04-000-002). A copy of CPL 04-000-002 is attached as Exhibit 4.
       9.      The REP directs each Area Director to generate a list of establishments for
inspection using local knowledge such as media, unions, community groups and building
departments. See Ex. 3, ¶VI.A. The Area Director selects a distinct geographical area within the
Area Office’s jurisdiction and the boundaries as defined based on the Postal Zip Code, police
precinct, political district, and/or neighborhood. Id.
        10.    An OSHA Compliance Safety and Health Officer (“CSHO”) is then assigned to
travel throughout the selected geographic area. Any observed ongoing construction projects are
listed by the CSHO according to street address, type of construction activity observed and
identity of employer. If any hazards are observed, they will be noted as well. Id., ¶VI.B. and
¶VI.C. Inspections conducted under the REP are comprehensive in scope. Id. ¶VI.G.
       11.     Here, the Manhattan Area Office selected a geographic area covering Ocean
Parkway from Parkside Avenue to Kings Highway and Flatbush Avenue/Avenue D in Brooklyn,
New York. A map showing the selected geographic area is attached as Exhibit 5. This particular
area was selected because construction projects in the area had not been recently inspected by
OSHA, the area contained active construction projects that tend to employ immigrant workers
who are reluctant to report hazardous conditions to OSHA, and previous workplace accidents
had occurred in the area.
       12.     On April 12, 2021, a Local Construction Targeting List was initiated by CSHOs

                                                3
James Ng and Gordon Mei by doing a street-by-street review of the selected geographic area.
The list contains a total of 191 worksites in various stages of construction. Worksites are chosen
to be assigned for inspection based on the guidelines contained in OSHA’s memorandum on
Establishment-Targeting Lists for Emphasis Programs dated November 1, 2014. A copy of the
memorandum is attached as Exhibit 6. Under that memorandum, OSHA can choose either to
inspect all active worksites that are on the aforementioned Targeting List, or alternatively, to
inspect a randomized sample of worksites from the Targeting List using randomization
parameters set forth in the memorandum. See Ex. 6, p. 2. In this case, OSHA has chosen to
inspect all active worksites on the Targeting List. Thus far, OSHA has addressed a majority of
the worksites on the Targeting List (either by opening an inspection, or confirming inactive status
of worksite).
       13.      A construction worksite from the Targeting List located at 1901 Ocean Avenue
was assigned to be inspected. The worksite is controlled by Royal Home Improvements, Inc.
(“Royal Home”). When CSHO Zhao Hong Huang attempted to open an inspection on June 2,
2021, Royal Home refused to permit his entry, and informed him that Royal Home’s company
policy was to require that OSHA schedule an appointment before being allowed to inspect the
worksite. OSHA was unable to inspect that worksite before construction work was all but
completed at the worksite.
       14.      OSHA is prohibited from giving an employer advance notice of an inspection and

therefore cannot “make an appointment” as Royal Home requires. Section 17(f) of the Act

provides that “[a]ny person who gives advance notice of any inspection to be conducted under

this Act, without authority from the Secretary or his designees, shall, upon conviction, be

punished by a fine of not more than $1,000 or by imprisonment for not more than six months, or

by both.”

                                                4
        15.     Three additional worksites included on the Local Construction Targeting List, that
have not yet been inspected by OSHA, are controlled by Royal Home: (1) 2317 Avenue K; (2)
1191 E. 22nd Street; and (3) 1485 E. 21st Street in Brooklyn, New York. Based on the employer’s
recent history and stated policy of refusing to allow OSHA to inspect unless it first makes an
appointment, my office believes that the issuance of a pre-inspection warrant for the three
worksites is justified and appropriate under 29 C.F.R. § 1903.4(b).
        16.     The previous OSHA inspection/citation history of Royal Home Improvements,

Inc. is as follows:

        a.      September 20, 2019 – Programed-planned (complete) inspection resulting in
                three Serious violations ($6,600 penalty); and

        b.      November 22, 2019 – Programed-planned (partial) inspection resulting in one
                Serious violation ($3789 penalty).

        17.     If any hazardous conditions are found to exist upon investigation, they may

constitute violations of OSHA’s construction standards, found at 29 C.F.R. Part 1926.

        18.     OSHA is authorized by the Act and in 29 C.F.R. § 1903.7 issued under Section

8(a) of the Act to question privately any employer, owner, operator, agent or employee of the

establishment, take photographs and samples and employ other reasonable investigative

techniques.




                                                5
       I submit this Declaration in support of the Secretary of Labor’s Application for an

Inspection Warrant. I declare pursuant to 28 U.S.C. § 1746 under penalty of perjury that the

foregoing is true and correct to the best of my knowledge, information, and belief.

                                     Executed on this 21stt day ooff Ju
                                                                     JJune
                                                                       une 202
                                                                           2021



                                     _______________________________________
                                     ______
                                         _____________________________
                                                            __
                                     JANET
                                     JANEET DROGOWSKI,, A   Assistant
                                                            Asssistant Area
                                                                       Are Director
                                                           Health
                                     Occupational Safety & H
                                                           He      Administration
                                                            ealth Admin
                                     Manhattan OSHA Area Office
                                     201 Varick Street, Room 908
                                     New York, NY 10014




                                              6
Exhibit 1
 U.S. DEPARTMENT OF LABOR                       Occupational Safety and Health Administration

 DIRECTIVE NUMBER: CPL 02-00-164                      EFFECTIVE DATE: 04/14/2020
 SUBJECT: Field Operations Manual (FOM)

                                                ABSTRACT

Purpose:               To provide OSHA offices, State Plan programs and federal agencies with policy
                       and procedures concerning the enforcement of occupational safety and health
                       standards. Also, this instruction provides current information and ensures that
                       occupational safety and health standards are enforced with uniformity.

Scope:                 OSHA-wide.

References:            See Chapter 1, Section III.

Cancellations:         This Instruction supersedes OSHA Instructions CPL 02-00-163, Field Operations
                       Manual (FOM), issued September 13, 2019.

State Impact:          Notice of Intent and Equivalency required. See Chapter 1, Section VI.

Action Offices:        National, Regional, and Area Offices.

Originating Office: Directorate of Enforcement Programs (DEP).

Contact:               Director, Directorate of Enforcement Programs
                       U.S. Department of Labor – OSHA
                       200 Constitution Avenue, N.W., Room N-3119
                       Washington, DC 20210
                       202-693-1850

         By and Under the Authority of



         Loren Sweatt
         Principal Deputy Assistant Secretary

                                                     ABSTRACT-1
            Inspections of employers at multi-employer worksites whose operations
            are not directly addressed by the subject of the conditions identified in a
            complaint, accident, or referral are designated as unprogrammed related.
            An example would be: A trenching inspection conducted at the
            unprogrammed worksite where the trenching hazard was not identified in
            the complaint, accident report, or referral.
         3. Programmed.
            Worksite safety and health inspections that have been scheduled based
            upon objective or neutral selection criteria are programmed inspections.
            The worksites are selected according to national scheduling plans or under
            local, regional, and national special emphasis programs.
         4. Program Related.
            Inspections of employers at multi-employer worksites whose activities
            were not included in the programmed assignment, such as a low injury
            rate employer at a worksite where programmed inspections are being
            conducted for all high rate employers.

V.    Unprogrammed Activity – Hazard Evaluation and Inspection Scheduling.
      Enforcement procedures relating to unprogrammed activity are located in subject-
      specific chapters of this manual:
         ¾ Follow-ups and Monitoring, see Chapter 7, Post-Citation Procedures and
              Abatement Verification.
         ¾ Complaint/Referral Processing, see Chapter 9, Complaint and Referral
              Processing.
         ¾ Whistleblower Complaints, see Chapter 9, Complaint and Referral
              Processing.
         ¾ Imminent Danger, see Chapter 11, Imminent Danger, Fatality,
              Catastrophe, and Emergency Response.
         ¾ Fatality/Catastrophe, see Chapter 11, Imminent Danger, Fatality,
              Catastrophe, and Emergency Response.
         ¾ Emergency Response, see Chapter 11, Imminent Danger, Fatality,
              Catastrophe, and Emergency Response.

VI.   Programmed Inspections.
      A. Scheduling for Construction Inspections.
         Due to the mobility of the construction industry, the transitory nature of
         construction worksites and the fact that construction worksites frequently
         involve more than one employer, inspections are scheduled from a list of
         construction worksites rather than construction employers. The OSHA
         National Office will provide to each Area/District Office a randomly selected
         list of construction projects from identified or known covered active projects.
         This list will contain the projected number of sites that the field office has

                                             2-8
   reported that it plans to inspect during the next month. Projects are selected in
   accordance with the inspection schedule for construction.
   NOTE: See CPL 02-00-155, Inspection Scheduling for Construction,
   September 6, 2013.
B. Scheduling for Maritime Inspections.
   Maritime inspection activities are covered in greater detail in Chapter 10,
   Section III., Maritime.
   1. Marine Cargo Handling Industry.
       The marine cargo handling industry is made up of longshoring activities
       (i.e., cargo handling aboard vessels, 29 C.F.R. Part 1918) and activities
       within marine terminals (i.e., cargo handling ashore; 29 C.F.R. 1917).
       Because these activities are different, several scheduling methods are
       necessary. Consequently, marine cargo handling industry inspections can
       be scheduled as National Emphasis Programs (NEPs), Regional Emphasis
       Programs (REPs), Local Emphasis Programs (LEPs), or from lists
       developed in accordance with CPL 02-00-025, Scheduling System for
       Programmed Inspections, January 4, 1995.
       NOTE: See CPL 02-00-154, Longshoring and Marine Terminals “Tool
       Shed” Directive, July 31, 2012, for more information.
   2. Shipbreaking.
       CPL-03-00-020, OSHA’s National Emphasis Program (NEP) on
       Shipbreaking, March 7, 2016, describes policies and procedures to reduce
       or eliminate workplace hazards associated with shipbreaking operations.
       Also, OSHA has entered into a Memorandum of Understanding on
       Coordination and Information Sharing of Domestic Ship Recycling
       Operations between DOD/DOT/EPA/DOL-OSHA, July 30, 2015.
   3. Shipyard Employment.
       The shipyard employment industry is made up of several industrial
       activities. Because these activities are different, several scheduling
       methods are necessary. Consequently, shipyard employment inspections
       can be scheduled under NEPs, REPs, LEPs, or from lists developed in
       accordance with CPL 02-00-025, Scheduling System for Programmed
       Inspections, January 4, 1995, and CPL 02-01-060, Enforcement Guidance
       for Personal Protective Equipment (PPE) in Shipyard Employment, May
       22, 2019.
       NOTE: See CPL 02-00-162, Shipyard Employment “Tool Bag”
       Directive, May 22, 2019, for more information.
C. Special Emphasis Programs (SEPs).
   Special Emphasis Programs provide for programmed inspections of
   establishments in industries with potentially high injury or illness rates that
   are not covered by other programmed inspection scheduling systems or, if
   covered, where the potentially high injury or illness rates are not addressed to
   the extent considered adequate under the specific circumstances. SEPs are
   also based on potential exposure to health hazards. Special emphasis
   programs can also be used to develop and implement alternative scheduling

                                        2-9
   procedures or other departures from national procedures. Special emphasis
   programs can include National Emphasis Programs, Regional Emphasis
   Programs, and Local Emphasis Programs.

   1. Identification of Special Emphasis Programs.
        The description of the particular Special Emphasis Program shall be
        identified by one or more of the following:
        a. Specific industry;
        b. Trade/craft;
        c. Substance or other hazard;
        d. Type of workplace operation;
        e. Type/kind of equipment; and
        f. Other identifying characteristics.
   2. Special Emphasis Program Scope.
        The reasons for and the scope of a Special Emphasis Program shall be
        described; and may be limited by geographic boundaries, size of worksite,
        or similar considerations.
   3. Pilot Programs.
        National or local pilot programs can also be established under Special
        Emphasis Programs. Such programs can be conducted for the purpose of
        assessing the actual extent of suspected or potential hazards, determining
        the feasibility of new or experimental compliance procedures, or for any
        other legitimate reason.
D. National Emphasis Programs (NEPs).
   OSHA develops National Emphasis Programs to focus outreach efforts and
   inspections on specific hazards in a workplace. NEPs may include targeting
   of employers with 10 or fewer employees, as long as they do not conflict with
   restrictions under congressional Appropriations Act riders described in OSHA
   Instruction CPL 02-00-051, Enforcement Exemptions and Limitations under
   the Appropriations Act, or any successor guidance. All NEPs should advance
   the Department of Labor’s strategic goal of ensuring safe and healthy
   workplaces and align with Agency goals. NEPs can be developed to support
   OSHA’s annual Operating Plan, but can also be developed in response to an
   emerging hazard.
   In general, each NEP should include the same elements and considerations as
   listed in OSHA’s CPL 04-00-002. Procedures for the Approval of Local
   Emphasis Programs (LEPs), November 13, 2018. Additionally, an
   assessment shall be conducted to determine whether State Plan adoption
   should be mandatory. This assessment shall take into account the
   applicability of the program within each state’s area of coverage. DEP/DOC
   shall consult with DCSP in making that determination.
E. Local Emphasis Programs (LEPs) and Regional Emphasis Programs (REPs).


                                      2-10
   LEPs and REPs are types of special emphasis programs in which one or more
   Area Offices of a Region participate. LEPs and REPs are generally based on
   knowledge of local industry hazards or local industry injury/illness
   experience. LEPs and REPs must be developed and approved when one or
   more Area Offices within a Region target inspections to a specific industry(s),
   hazard(s), or other workplace characteristic(s) - e.g., as part of, or in
   conjunction with, a local initiative or problem-solving project. A list of LEPs
   is on the OSHA website under the Enforcement tab.
   NOTE: See CPL 04-00-002, Procedures for Approval of Local Emphasis
   Programs (LEPs), November 13, 2018.
   OSHA directives include topic-specific scheduling procedures in addition to
   the general information provided in this section.
F. Site-Specific Targeting (SST) Inspection Programs.
   The SST inspection program is OSHA’s main site-specific programmed
   inspection initiative for non-construction workplaces that have 20 or more
   employees. The SST program uses data received from injury and illness
   information that employers submitted under 1904.41.
G. Other Special Programs.
   The Agency may develop programs to cover special categories of inspections
   that are not covered under a Special Emphasis Program.
H. Inspection Scheduling and Interface with Cooperative Program Participants.
   Employers who participate in voluntary compliance programs can be exempt
   from programmed inspections and eligible for inspection deferrals or other
   enforcement incentives. The Area Director or designee will determine
   whether the employer is actively participating in a Cooperative Program that
   would impact inspection and enforcement activity at the worksite being
   considered for inspection. Where possible, this determination should be made
   prior to scheduling the inspection.
   Information regarding a facility’s participation in the following programs
   should be available prior to scheduling inspection activity:
       ¾ VPP Program;
       ¾ Pre-SHARP and SHARP Participants;
       ¾ Consultation and 90-Day Deferrals.
   1. Voluntary Protection Program.
       a. Regional VPP Manager Responsibilities.
           The Regional VPP managers must keep Area Directors or their
           designees informed about VPP applicants and the status of participants
           in VPP. This will prevent unnecessary scheduling of programmed
           inspections at VPP sites and ensure efficient use of resources. Area
           Directors or their designee should be informed:
               ¾ That the site can be removed from the programmed inspection
                   list. Such removal can occur no more than 75 days prior to the
                   on-site evaluation;

                                      2-11
Exhibit 2
IV.   Enforcement Program Scheduling.
      A. General.
         1. OSHA’s priority system for conducting inspections is designed to allocate
             available OSHA resources as effectively as possible to ensure that
             maximum feasible protection is provided to working men and women.
             The Area Director or designee will ensure that inspections are scheduled
             within the framework of this chapter, that they are consistent with the
             objectives of the agency, and that appropriate documentation of
             scheduling practices is maintained.
         2. The Area Director or designee will also ensure that OSHA resources are
             effectively distributed during inspection activities. If an inspection is of a
             complex nature, the Area Director or designee may consider utilizing
             additional OSHA resources (e.g., the Health Response Team). In other
             circumstances, the use of outside resources may aid the Area or District
             Office to deploy available resources more effectively. The Area Office
             will retain control of the inspection.
      B. Inspection Priority Criteria.
         Generally, priority of accomplishment and of assigning staff resources for
         inspection categories is as shown in Table 2-1:
                               Table 2-1: Inspection Priorities
                         Priority           Category
                         First              Imminent Danger
                         Second             Fatality/Catastrophe
                                            (NOTE)
                         Third              Complaints/Referrals
                         Fourth             Programmed Inspections

         NOTE: OSHA Area Offices will determine the inspection priority of a
         catastrophe using the Memorandum entitled, “Revised Interim Enforcement
         Procedures for Reporting Requirements under 29 C.F.R. 1904.39,” dated
         March 04, 2016, or unless superseded by future agency-approved
         correspondence.
         1. Efficient Use of Resources.
             Deviations from this priority list are allowed so long as they are
             justifiable, lead to the efficient use of resources, and promote effective
             worker protection. An example of such a deviation would be when the
             Agency, Regional Administrator or an Area Director commits a certain
             percentage of resources to programmed Special Emphasis Program (SEP)
             inspections such as a National Emphasis Program (NEP), a Regional
             Emphasis Program (REP), or Local Emphasis Program (LEP). Inspection
             scheduling deviations must be documented in the case file.

                                               2-4
Exhibit 3
U.S. DEPARTMENT OF LABOR            Occupational Safety and Health Administration

DIRECTIVE NUMBER: 2019-06               EFFECTIVE DATE: 10/1/2018
SUBJECT: Regional Emphasis Program – Construction Work Sites – Local Targeting
REGIONAL IDENTIFIER:     Region 2

                                       ABSTRACT

Purpose:                    This regional instruction continues the implementation of a
                            Regional Emphasis Program (REP) for programmed safety and
                            health inspections of local construction projects.

References:                 CPL 02-00-160, Field Operations Manual (FOM), 8/2/2016; CPL
                            04-00-002, Procedures for Approval of Local Emphasis Programs
                            (LEPs), 11/13/2018; CPL 02-00-0025, Scheduling System for
                            Programmed Inspections, 01/04/1995; CPL 02-00-051,
                            Enforcement    Exemptions      and   Limitations  under    the
                            Appropriations Act, 5/28/1998.

Cancellations:              This instruction cancels Regional Emphasis Program –
                            Construction Worksites – Local Targeting Region II, 2018-06
                            (CPL 2).

Expiration:                 This instruction expires September 30, 2023.
                            EXCEPTION: Any inspection begun prior to September 30, 2023
                            may continue until its conclusion.
State Impact:               None

Action Offices:             All Region II Area Offices

Originating Office:         Office of Regional Administrator

Contact:                    Office of Regional Administrator
                            201 Varick Street, Room 670, New York, NY 10014


By and Under the Authority of



For Robert D. Kulick
Regional Administrator

I.     Purpose.

       This regional instruction continues the implementation of a Regional Emphasis Program
       (REP) for programmed safety and health inspections of local construction projects. The
       REP will be conducted in accordance with the Field Operations Manual (FOM), CPL 02-
       00-160, dated August 2, 2016.

II.    Scope. This instruction applies to all Region II Area Offices.

III.   Expiration. This instruction expires on September 30, 2023.

       EXCEPTION: Any inspection begun prior to September 30, 2023 may continue until its
       conclusion.

IV.    Background.

       Successful construction inspection targeting has always been challenging. Urban and
       suburban environments add their unique set of confounders to these challenges.
       Currently, construction safety and health inspections conducted by each respective Area
       Office are based primarily on the following triggers:
       ·      Fall REP (Regional)
       ·      Heavy Highway and Bridge (Regional)
       ·      Gut-rehab REP (Regional)
       ·      Unprogrammed activity, such as CSHO self-referrals, complaints, and accidents

       Additionally, each Area Office conducts a small amount of programmed inspections
       based on lists provided by the Construction Inspection Targeting System (c-targeting).

       Except for the relatively few programmed inspections, the major triggers for inspection
       rely on some hazardous condition to occur and either be observed by OSHA (Fall REP,
       Gut-rehab REP, self-referrals), be reported to OSHA (referrals and complaints), or else
       for an accident to occur and be reported to OSHA. The only truly random preventative
       inspections (i.e., those supplied by the Construction Inspection Targeting System) suffer
       from certain institutional drawbacks. These include reliance on bids, permits, and other
       filings to initiate tracking. Unfortunately, many of the construction projects within our
       office’s jurisdiction do not appear on the Construction Inspection Targeting System lists.
       These are primarily smaller projects, often without permits, and usually conducted by
       small employers. Many of these projects are of a short duration. These projects also tend
       to employ many immigrant workers, who are traditionally reluctant to file formal
       complaints. All of these factors are associated with a higher risk of construction injuries
       and fatalities and hamper traditional targeting methods.

       The Bureau of Labor Statistics reports for NAICS Code 23, establishments primarily
       engaged in the construction of buildings or engineering projects, in 2017 there was 971
      fatalities and for 2017 a total recordable injury and illness case rate of 3.1 per 100 full
      time workers. In the area of jurisdiction covered by Region II, for FY 2018, there were
      36 work related fatalities in the construction industry.

      This emphasis program supports the DOL objective to secure safe and healthful working
      conditions for America’s workers by implementing the OSHA Strategic Plan objective
      to target the most hazardous worksites for inspection by making efforts to prioritize its
      limited resources for inspections, compliance assistance and outreach efforts on specific
      industries that routinely experience injury, illness, or fatalities above the national
      average.

V.    Action. The Area Director shall ensure that the procedures outlined in the instruction are
      followed during the effective period of this instruction. This instruction is not to conflict
      with the inspection priorities as established in the Field Operations Manual (FOM).
      When an inspection is not conducted because the employer has refused entry, a warrant
      shall be sought in accordance with the current procedures for handling such refusals.

VI.   Procedures.

      A.     The Area Director shall be responsible for developing a list of establishments for
             inspections. The establishment list will be generated as follows. Based on local
             knowledge obtained from sources such as media, unions, community groups,
             building departments, etc., the Area Director will select a distinct geographic area
             within each respective Area Offices jurisdiction. The boundaries of the area will
             be defined based on the Postal ZIP code, police precinct, political district or
             neighborhood, or significant geographic features (e.g., bodies of water, main
             thoroughfares, etc.).

      B.     An OSHA employee will be assigned to travel throughout the selected geographic
             area. All ongoing construction projects observed will be listed by the OSHA
             staffer. This includes both active and inactive projects, whether or not hazards are
             observed.     Cues for ongoing projects include actual construction work,
             scaffolding, sidewalk sheds, construction barricades and fencing, posted building
             permits, demolition dumpsters, and the presence cranes and heavy equipment. If
             possible, the entire selected geographic area will be surveyed the same business
             day.

      C.     The OSHA staffer will list each observed ongoing project according to street
             address, type of construction activity, and any other cues observed. If possible,
             the identity of the employer will also be listed. If hazards are observed, they shall
             be noted as well. The establishments will be listed sequentially in the order in
             which they are observed.

      D.     If hazards were observed by the OSHA staffer, they shall be reported to the AAD-
             Safety. If imminent danger conditions are observed, an inspection shall be
             initiated following appropriate protocols as described in the current Field
               Operations Manual.

       E.      When performing programmed inspections under this REP, each Area Office
               shall develop an inspection master list of establishments. The National Office
               Policy on List Generation and Randomization shall be followed in accordance
               with the national Office memorandum to Regional Administrators dated
               November 12, 2014, Establishment Targeting Lists for Emphasis Programs.
               Deletions and scheduling must be completed in accordance with CPL 02-00-155,
               Inspection Scheduling for construction.

       F.      If the Area Director determines that the list is no longer representative of the
               status of work in the defined area, or that sufficient inspection resources have
               been devoted to the selected geographic area, a new field survey shall be
               conducted using the same criteria defined above, and a new list will be generated.
               This new survey may be of the same geographic area or of any new one.

       G.      The scope of these inspections shall include both safety and health hazards, as
               well as a review of all applicable documentation and programs. Attention will be
               paid to hazards covered by OSHA’s Strategic Management Plan and applicable
               emphasis programs. If hazards are observed in the opposite discipline (safety or
               health), a referral shall be made.

       H.      The Area Director will explore the feasibility of using the Construction Inspection
               Targeting System capabilities to enhance this Local Construction Targeting REP.
               This includes using key-word searches throughout their databases, or selecting
               geographic areas based on the volume and type of construction.

       I.     Establishments for inspection may fall within the scope of the current
            Appropriations Act. If so, inspection activities must be done and completed in
            accordance with the directive, CPL02-00-051, Enforcement Exemptions and
            Limitations under the Appropriations Act.

VII.   Recording in OIS. Current instructions for completing the appropriate inspection
       classification boxes on the OSHA Inspection form, as found in the OIS manual shall be
       applied when recording inspections conducted under the REP, as follows:

       A.      The OSHA Inspection form for any programmed inspection covered under this
               Regional Emphasis Program for Local Construction Targeting shall be marked
               “Program Planned” in the Initiating Type field and the value “LOCALTARG”
               shall be recorded in the Regional Emphasis Program field.

       B.      REP Combined with Unprogrammed Inspections. For all unprogrammed
               inspections conducted in conjunction with this REP inspection under this
               initiative, the OSHA Inspection form must be marked with the appropriate
               unprogrammed activity in the Initiating Type field. The value “LOCALTARG"
               shall be recorded in the Regional Emphasis Program field.
        C.     REP Combined with other Emphasis Program Inspections. For all programmed
               inspections such as other NEPs/REP/LEPs conducted in conjunction with an REP
               inspection under this initiative, the OSHA Inspection form must be marked as
               "Program Planned" in the initiating Type field. In addition, the value
               “LOCALTARG" shall be recorded in the Regional Emphasis Program field along
               with all NEP and LEP OIS codes applicable to the inspection.

VIII.   Outreach

               During the course of this renewal LEP the Area Director will continue to ensure
               that the ongoing outreach program will remain in effect during the enforcement
               phase of the program. Outreach activities will continue to be directed to reach as
               many stake holders in the Area Office’s jurisdiction as is practicable. Stakeholders
               which include groups such as professional organizations, the ASSP, AIHA, Unions,
               and Chambers of Commerce, will be notified of the existence, purpose and objectives
               of this emphasis program. The outreach will also promote employer knowledge and
               employee awareness of the hazards and acceptable methods of abatement to prevent
               illness and injuries. The method of outreach is at the Area Director’s discretion
               and can consist of one or more of the following components:

               1. Broadcast mail-outs or program information.
               2. Stakeholder meetings.
               3. Targeted training sessions.
               4. Presentations to the affected group(s).
               5. Media press release or e-blast

IX.     Evaluation.

        A. Abatement documentation/verification will be submitted to or otherwise collected
           by the Area Office for all violations. The abatement information must be included
           in the case file in a timely manner.

        B. The RA will ensure that each Region II area office participating in the REP/LEP will
           prepare and submit to EP a program report. The program report is to be conducted at
           the midpoint and completion of each REP/LEP. At the RA’s discretion, additional
           reports may be required, based on the length, complexity, and coverage of the
           program. The midpoint assessment will take place no later than the end of the fiscal
           year following the calendar midpoint between the program effective and expiration
           dates (e.g., 2 ½ years into a 5 year program). The midpoint assessment will allow for
           revisions to the LEP where necessary, along with an assessment of whether
           continuation of the LEP is appropriate.

               1.     The program report will, at a minimum, address whether the LEP
                      advances OSHA’s goals and initiatives. The program report will address,
                      as appropriate, both quantitative and qualitative measures. Types of
                      measures that may be considered include:
a.   The number of employees and/or establishments impacted by
     outreach activities;
b.   Number of hazards abated;
c.   The number of workers removed from hazards;
d.   Impact on illness and injury rates (note: due to lag in available
     BLS data, this measure may not be suited for shorter termed
     programs);
e.   Reductions in the number of complaints or severe injury reports
     within affected industries, and;
f.   Any indices that relate directly to measures included in the DOL
     Strategic Plan, the OSHA Operating Plan, and/or additional goals
     of the LEP.
Exhibit 4
 U.S. DEPARTMENT OF LABOR      Occupational Safety and Health Administration
 DIRECTIVE NUMBER: CPL 04-00-002         EFFECTIVE DATE: 11/13/2018
 SUBJECT:         Procedures for the Approval of Local Emphasis Programs (LEPs)


                                          ABSTRACT

Purpose:               This Instruction establishes policy and procedures for the approval of
                       Local Emphasis Programs. For the purpose of this Instruction, these
                       procedures also apply to the approval of Regional Emphasis Programs
                       (REPs).

Scope:                 This instruction applies OSHA-wide.

References:            OSHA Instruction CPL 02-00-025, Scheduling System for Programmed
                       Inspections, January 4, 1995; OSHA Instruction CPL 02-00-051,
                       Enforcement Exemptions and Limitations under the Appropriations Act,
                       May 28, 1998, or successor guidance; OSHA Instruction ADM 03-00-002,
                       OSHA Policy Issuances, December 11, 2000; OSHA Instruction ADM 03-
                       00-003, OSHA Directives System, December 11, 2000; OSHA Instruction
                       CPL 02-00-160, Field Operations Manual (FOM), August 2, 2016, and
                       Memorandum on Procedures for Local and Regional Emphasis Programs,
                       December 3, 2014.


Cancellations:         This instruction cancels OSHA Instruction CPL 04-00-001,
                       November 10, 1999.

State Impact:          This instruction describes a Federal Program Change for which State
                       adoption is not required.

Action Offices:        National, Regional, and Area Offices.

Originating Office: Directorate of Enforcement Programs (DEP).



                                        ABSTRACT - 1
Contact:             Director, Office of General Industry and Agricultural Enforcement
                     U.S. Department of Labor – OSHA
                     200 Constitution Avenue, N.W., Room N-3119
                     Washington, DC 20210
                     202-693-1850

By and Under the Authority of



LOREN SWEATT
Acting Assistant Secretary




                                           ABSTRACT - 2
                                    Executive Summary

This instruction provides updated information and guidance to the Occupational Safety and
Health Administration (OSHA) national, regional, and area offices concerning OSHA’s policy
and procedures for the approval of Local Emphasis Programs (LEPs) and Regional Emphasis
Programs (REPs).


                                    Significant Changes

   x   Originating offices must demonstrate that a strategic hazard assessment was conducted
       (Section VIII.A.1).
   x   An outreach period of at least 90 days must be conducted prior to beginning enforcement
       (Section VIII.A.2.c).
   x   LEPs may now extend up to five years (Section VIII.B.3).
   x   A program report must be completed for each LEP (Section VIII.E).
   x   The approval process for new LEPs has been updated to include congressional review
       and the role of the LEP Review Team (Section VIII.D. and Appendix B).




                                       ABSTRACT - 3
                                Table of Contents


I.      Purpose….……..…………………………………………………………….….…..…1

II.     Scope...….……..…….……………………………………………………..…….….…1

III.    References……...……………………………………………………..…………....….…1

IV.     Cancellations………...………………………………………………………...…….…1

V.      Action Offices……………..……………………………………………………….……1

VI.     Federal Program Change………………………………………………………………2

VII.    Definition…...……………...……………………………….…...…………….…….……2

VIII.   Approval Procedures for New LEPs…………………………………………………..3
        A. Area/District Office………………………………………………………………..3
        B. Regional Office…………………………………………........................................4
        C. National Office Units……………………………………………………………...5
        D. LEP Review Team…………………………………………………………………6
        E. Program Reports………..………………………………………………………….6

IX.     Renewal of Existing LEPs………….…………………………….……………………7


Appendix A: Internal Review Sheet for Processing LEPs………………………………….A-1

Appendix B: LEP Review Team Process……………...………………………...………….B-1




                                        i
I.     Purpose.

       This instruction amends and updates the procedures for the development, approval, and
       implementation of Local Emphasis Programs (LEPs) and Regional Emphasis Programs
       (REPs).

II.    Scope.

       This instruction applies OSHA-wide.

III.   References.

       A.       OSHA Instruction CPL 02-00-025, Scheduling System for Programmed
                Inspections, January 4, 1995.

       B.       OSHA Instruction CPL 02-00-051, Enforcement Exemptions and Limitations
                under the Appropriations Act, May 28, 1998.

       C.       OSHA Instruction ADM 03-00-002, OSHA Policy Issuances, December 11, 2000.

       D.       OSHA Instruction ADM 03-00-003, OSHA Directives System, December 11,
                2000.

       E.       OSHA Instruction CPL 02-00-160, Field Operations Manual (FOM), August 2,
                2016.

       F.       Memorandum dated December 3, 2014, on Procedures for Local and Regional
                Emphasis Programs.

       G.       Memorandum dated November 12, 2014, on Establishment-Targeting Lists for
                Emphasis Programs.

IV.    Cancellations.

       This instruction cancels OSHA Instruction CPL 04-00-001, November 10, 1999.

V.     Action Offices.

       A.       Responsible Offices. Directorate of Enforcement Programs (DEP) and
                Directorate of Construction (DOC).

       B.       Action Offices. National, Regional, and Area Offices. OSHA Regional
                Administrators (RAs), Area Directors and National Office Directors will ensure

                                                1
              that the guidelines and procedures for approval of LEPs set forth in this
              instruction are followed.

       C.     Information Offices. State Plan States, Directorate of Training and Education,
              Consultation Project Managers, Voluntary Protection Programs Managers and
              Coordinators, Compliance Assistance Coordinators, and Compliance Assistance
              Specialists.

VI.    Federal Program Change.

       This instruction describes a Federal program change for which State Plan adoption is not
       required. State Plans are asked to keep their respective Regional Administrator (RA)
       informed of State-developed LEPs, experimental programs, local problem solving
       projects, including any that relate to State Plan Strategic goals; and to coordinate with
       their RA to request assignment of the appropriate OSHA Information System (OIS)
       identifier code.

VII.   Definition.

       LEPs provide for programmed inspections of establishments in industries with potentially
       high injury or illness rates which are not covered by current OSHA inspection scheduling
       systems or, have hazards that are not addressed adequately under existing targeting
       programs.

       One or more Area Offices in a Region may participate in an LEP. If an LEP is developed
       by the Regional Office and available for participation by all offices within a Region, it
       should be identified as a Regional Emphasis Program (REP). In many cases, it may be
       more expedient to develop an REP available for any Area Office, rather than developing
       two or more LEPs.

       LEPs are generally based on knowledge of local industry hazards or knowledge of local
       injury/illness experience (enforcement data). Whenever one or more Area Offices in a
       Region focuses inspections on one or more specific industries, hazards, or other
       workplace characteristics (e.g., as part of or in conjunction with a local initiative or
       problem-solving project), an LEP must be developed and approved. LEPs may be
       initiated at the Area Office/District Office level or by the Regional Office.

       LEPs may include targeting of employers with 10 or fewer employees, as long as they do
       not conflict with restrictions under Congressional Appropriations Act riders described in
       OSHA Instruction CPL 02-00-051, Enforcement Exemptions and Limitations under the
       Appropriations Act, or any successor guidance. All LEPs advance the Department of
       Labor’s strategic goal of promoting safe jobs and fair workplaces and align with Agency
       goals.


                                               2
VIII. Approval Procedures for new LEPs.

      RAs are authorized to approve LEPs, with the concurrence of the Regional Solicitor of
      Labor (RSOL), OSHA’s Office of the Assistant Secretary, and shall be subject to a 10
      day Congressional review. The following procedures will apply:

      A.     Area/District Office. For LEPs developed for a limited number of offices within a
             Region; i.e., some but not all of the offices in a Region, Area Directors will
             submit LEP requests to the RA after completing the following:

             1.     Conduct a Strategic Hazard Assessment. Demonstrate that a strategic
                    review of targeted hazards was conducted and document the methodology
                    used for the assessment. Documentation should show a clear rationale and
                    include the data used to conduct the assessment and the potential hazards
                    for the selected industries.

             2.     Develop a Regional Notice for the LEP (if effective for one year) or a
                    Regional Instruction (if effective between two to five years). The
                    directive must conform to the guidelines for directives in OSHA
                    Instruction ADM 03-00-002, OSHA Policy Issuances and ADM 03-00-
                    003, OSHA Directives System. The Regional Notice or Instruction must
                    contain:

                    a.      Appropriate documentation and rationales for initiating the LEP
                            and how it supports OSHA's Strategic Plan, including but not
                            limited to the use of data to define the hazard(s) to be addressed.
                            The Bureau of Labor Statistics (BLS) should be included in any
                            evaluation. Other sources of information include OSHA
                            enforcement data, the National Institute for Occupational Safety
                            and Health (NIOSH), Environmental Protection Agency (EPA),
                            County Business Patterns (CBP), State public health agencies,
                            Poison Control Centers, State workers’ compensation agencies,
                            and any other public sector database.

                    b.      A list of establishments or a method of generating a list of
                            worksites, and a process for establishing objective and neutral
                            criteria to select establishments for inspection. An acceptable
                            method for generation and randomization of inspection targeting
                            lists can be found in the memorandum “Establishment-Targeting
                            Lists for Emphasis Programs,” November 12, 2014.



                                              3
            c.     Criteria for robust and comprehensive outreach activities and the
                   process for conducting those activities for at least 90 days prior to
                   initiating inspections. Outreach activities include, but are not
                   limited to: outreach to identified industries, workers and other
                   stakeholders; use of existing OSHA resources and outreach tools;
                   and leveraging of community knowledge and local institutions as
                   defined by the memorandum on “Procedures for Local and
                   Regional Emphasis Programs” (December 3, 2014). Letters and
                   other outreach materials may be in hard copy or electronic format,
                   and may be disseminated through press releases, social media, or
                   other outlets consistent with current media policy.

            d.     A program report component for determining the relative
                   success/impact of the LEP. See Section IX.E for program reports.

     3.     If an LEP targets employers with 10 or fewer employees, then the
            directive must contain a statement explaining why their inclusion is
            appropriate and consistent with OSHA Instruction CPL 02-00-051.

B.   Regional Office. Once the appropriate approvals are obtained and notifications
     provided (union, congressional), RAs are authorized to approve LEPs. The RA
     must ensure that the LEP meets the criteria outlined above at A.1 through A.3.

     The RA shall ensure that:

     1.     The RSOL has provided concurrence with regard to the legal sufficiency
            of the proposed inspection program and procedures, including, but not
            limited to, neutral administrative plan criteria for selecting establishments
            for the inspection. The RSOL may address additional issues based on
            local experience in obtaining and enforcing compulsory process. (See
            Additional Program Components in Appendix A of this instruction).

     2.     The LEP is assigned an OIS identifier code. Regional Offices have the
            ability to create their own codes in OIS. If assistance is needed in creating
            the codes the Directorate of Administrative Programs/OIS Team can be
            contacted for assistance. The request will be initiated through the OIS
            Helpdesk. The assigned code must be included in the LEP directive and
            shall be used to code each LEP inspection.

     3.     The LEP effective period is specified in the directive and will not exceed
            five years. LEPs may be renewed at the end of the defined effective
            period (using a Regional Notice or Regional Instruction), subject to the
            findings and recommendations of the LEP reports. LEPs may be
            terminated prior to the end of their effective dates (using a Regional

                                      4
            Notice), subject to the findings and recommendations of associated reports
            and/or additional relevant facts and circumstances as determined by the
            RA. LEPs expiring at the end of their effective dates do not require any
            actions other than to request OSHA’s WebAdmin to archive the posted
            LEP.

     4.     An electronic copy of all LEPs shall be provided to DEP for review, and,
            if it applies to the construction industry, to DOC, prior to signature. When
            submitting the electronic copy to DEP and to DOC, the LEP may be
            emailed as an attachment to the “zzOSHA-LEP” email group. Electronic
            submissions should include answers to the questions in Appendix A.

     5.     After addressing issues identified by DEP or DOC, the LEP is signed by
            the RA, and then a web-ready electronic copy shall be forwarded to the
            Office of Management Systems and Organization (OMSO) for posting to
            the OSHA Directives System.

     6.     No LEP/REP inspection will be conducted until the applicable directive is
            posted on OSHA's public webpage.


C.   National Office Units.

     1.     DEP and DOC shall:

            a.     Provide overall direction and guidance in establishing Agency
                   procedures for LEPs.

            b.     Track all LEPs submitted.

            c.     Share all new LEPs with the LEP Review Team (see Appendix B)
                   for processing.

            d.     Forward new LEP directives to the Office of the Assistant
                   Secretary for review, Congressional notification, and final
                   approval.

            e.     Provide approval to Regional offices of LEPs submitted prior to
                   signature by the RAs.

            f.     Provide technical assistance and advice to field offices in preparing
                   LEP report criteria.



                                      5
            g.      Review LEP reports submitted by the RAs and identify possible
                    national applications of LEPs.

     2.     The Directorate of Administrative Programs (DAP) shall:

            a.      Through the Office of Information Technology Solutions (OITS),
                    provide guidance if needed on how to create LEP codes to RAs.

            b.      Through OMSO, submit approved LEPs for posting on OSHA’s
                    public Directives page.

            c.      Through OITS/OSHA WebAdmin, post approved LEPs forwarded
                    by OMSO.

D.   LEP Review Team. A field group consisting of five Deputy RAs and Assistant
     Regional Administrators (ARAs) for Enforcement, will conduct a peer review of
     all new proposed LEPs and provide feedback to the originating region. Team
     members will serve for one year, with replacement members being introduced on
     a rotating basis. Deputy RA members will rotate serving as short term leads for
     the group, and DEP will serve in an advisory supporting role.

     See Appendix B for a description of the LEP Review Team process.

E.   Program Reports. The RA must ensure that a program report is conducted at the
     midpoint and completion of each LEP. At the RA’s discretion, additional reports
     may be required, based on the length, complexity, and coverage of the program.
     The midpoint assessment should take place no later than the end of the fiscal year
     following the calendar midpoint between the program effective and expiration
     dates (e.g., 2 ½ years into a 5 year program). The midpoint assessment will allow
     for revisions to the LEP where necessary, along with an assessment of whether
     continuation of the LEP is appropriate.

     1.     The program report must, at a minimum, address whether the LEP
            advances OSHA’s goals and initiatives. Ideally, the program report
            should address both quantitative and qualitative measures. Types of
            measures that may be considered include:

            a.      The number of employees and/or establishments impacted by
                    outreach activities;

            b.      Number of hazards abated;

            c.      The number of workers removed from hazards;


                                      6
                   d.     Impact on illness and injury rates (note: due to lag in available
                          BLS data, this measure may not be suited for shorter termed
                          programs);

                   e.     Reductions in the number of complaints or severe injury reports
                          within affected industries, and;

                   f.     Any indices that relate directly to measures included in the DOL
                          Strategic Plan, the OSHA Operating Plan, and/or additional goals
                          of the LEP.

            2.     The RA will ensure that the Region:

                   a.     Manages the LEPs using OIS data and other information to
                          develop the program, and determine if continuation of the LEP is
                          appropriate; and

                   b.     Addresses all questions outlined in Appendix A as part of each
                          initial LEP review and approval.

IX.   Renewal of Existing LEPs.

      A.    If an Area or Regional Office decides to renew an existing LEP or REP, the RA
            shall ensure that the following updates have been made:

            1.     Text within document has been changed from “implementing” to
                   “continues” or “renews” to clarify that the LEP is a renewal and not a new
                   program.

            2.     References to documents, such as the FOM, are updated, including new
                   CPL number, internet links (if provided), and publication date.

            3.     The Instruction follows the correct format, such as the inclusion of
                   cancellations in the Abstract, and use of correct masthead.

            4.     The data used to analyze risk is the most recent available through BLS (or
                   appropriate source).

      B.    Upon renewal, the LEP shall be updated on OSHA’s public Directives webpage
            (See Section VIII.B.5).




                                             7
                                 Appendix A
    Internal Review Sheet for Processing Local Emphasis Programs (LEPs)

This form may be used to ensure that LEPs follow the requirements of this Instruction and
address all key program areas.

 Directive Number:                                 Effective Date:
 Regional Identifier:                              Expiration Date:
 OIS Identifier/Coding:                            Action Offices:

 Subject:

 Regional Contact:
                                 Strategic Hazard Assessment

    x   Does the LEP support OSHA's Strategic Plan and annual performance goals?
    x   Is there a clear purpose (e.g., eliminate dangerous processes, exposure to safety and
        health hazards, injuries/illnesses, or fatalities)?
    x   Is the underlying data included and does it support the initiative (e.g., BLS Data,
        NIOSH, EPA, County Business Patterns (CBP), OSHA enforcement/anecdotal data,
        State public health agencies; State workers compensation agencies, etc.)?




                                    Establishment Selection

    x   Does the LEP adhere to proper generation and randomization of inspection targeting
        list?
    x   Is there a list of establishments generated based on administratively neutral criteria that
        selects establishments for inspection in compliance with the memorandum dated
        November 12, 2014, on "Establishment-Targeting Lists for Emphasis Programs." (See
        also Appendix C of OSHA Instruction CPL 02-00-025, Scheduling System for
        Programmed Inspections.)
    x   Does the LEP comply with CPL 02-00-051, Exemptions and Limitations Under the
        Current Appropriations Act?




                                               A-1
                                         Outreach
x   Is there a process for conducting robust and comprehensive outreach activities for at
    least three months prior to initiating inspections?
x   Do the outreach activities effectively target the appropriate industry (ies)?




                                  Program Reports

x   Is there a component for determining the program’s relative success?
x   Is there a defined mechanism for assessing progress at the midpoint and at the
    completion of the program?


                          Additional Program Components

x   Did the RA receive RSOL concurrence with regard to the legal sufficiency of the
    proposed inspection program and procedures?
x   Does the LEP have a well-defined effective period not exceeding 5 years?
x   Are the LEP Notice references complete and accurate?



                      Additional Comments/Recommendations




                                          A-2
                                     Appendix B
                            The LEP Review Team Process
A field group of five members, consisting of Deputy RAs and ARAs for Enforcement, will
conduct a peer review of all new proposed LEPs and provide feedback to the originating region.
Team members will serve for one year, with replacement members being introduced on a
rotating basis. Deputy RA members will rotate as short term leads for the group. DEP will serve
in an advisory role to in support the team.

Meetings should be held as needed to conduct reviews of new LEPs, but should not be scheduled
any later than 21 days after the submittal of an LEP for consideration.

DEP’s role will include:

      Tracking the status of LEPs and reporting periodically to the regions.
      Developing template language to facilitate quicker drafting and review of LEPs and
       NEPs.
      Along with DOC, providing tools on the intranet pages to assist field staff in developing,
       implementing, and evaluating LEPs.

Processing LEPs

  1.   Regions will share proposed LEPs with DEP/DOC. DEP will track the incoming
       proposals.

  2.   The DEP Liaison will post the proposed LEP on the LEP Group’s SharePoint site and an
       automated notice will be sent to the group.

  3.   Members of the group will rotate as the lead for an individual LEP. The lead is
       responsible for scheduling meetings related to that LEP, communicating
       concerns/questions to the originating Region, and notifying the DEP Liaison when an
       LEP is in final draft.

  4.   Review Team members will review the proposed LEP to determine conformance with the
       current Directive on LEPs, then meet to discuss their comments and resolve outstanding
       issues. Review Team members should also address any issues that may have an impact
       on other program areas, or conflict with other OSHA policies. When reviewing the LEP,
       members should post their comments/edits within the shared document on SharePoint.

  5.   Within 5 days of meeting, the LEP lead will share final comments with the originating
       Region. Unless otherwise requested, the contact listed in the LEP abstract will be used as
       the POC for the Review Team. Upon receipt of those comments, the Region will update
       the LEP accordingly and resubmit the proposal to the LEP lead.

  6.   The Review Team will conduct a final review, then notify the DEP Liaison when the LEP
                                              B-1
     is ready to put in clearance for congressional review.

     In the event that the Region disagrees with the Review Team and they are not able to
     resolve all issues, the Review Team and/or RA should consult with the Director of DEP
     for next steps.

7.   Upon notification from the Review Team, DEP will prepare the document for clearance
     (through CCU to the OAS) and track completion.

8.   The OAS shall be responsible for sharing the document with DOL’s Office of
     Congressional and Intergovernmental Affairs (OCIA).

9.   DEP will notify the Region and the LEP Review Team once the proposed LEP has
     completed clearance and the Congressional review period has passed.

10. The Region will sign the LEP and then submit a web-ready electronic copy to the
    DAP/Office of Management Systems and Organization (OMSO) for posting to the
    OSHA Directives System.

11. OMSO will post the LEP to OSHA’s public website at
    https://www.osha.gov/enforcement/directives/lep.




                                             B-2
Exhibit 5
Exhibit 6
6/15/2021                         Establishment-Targeting Lists for Emphasis Programs | Occupational Safety and Health Administration



   Enforcement Memos /b Establishment-Targeting Lists for Emphasis Programs

   November 12, 2014

   MEMORANDUM FOR:
   REGIONAL ADMINISTRATORS

   THROUGH:
   DOROTHY DOUGHERTY
   Deputy Assistant Secretary

   FROM:
   FRANCES YEBESI
   Acting Director, Directorate of Evaluation and Analysis

   SUBJECT:
   Establishment-Targeting Lists for Emphasis Programs

   Introduction

   Various OSHA directives governing National, Regional, and Local Emphasis Programs explain how an inspection
   list must be compiled, ordered, and randomized. This memorandum provides additional instruction on generating
   and randomizing these establishment-targeting lists. If the instructions in this memorandum conflict with the
   instructions contained in an Emphasis Program directive, the Area Office must attach this memorandum to the
   Emphasis Program's targeting list and include it in any request for a warrant authorizing an inspection to be
   conducted pursuant to the Program.

   The April 21, 2014, memorandum Generation and Randomization of Inspection Targeting Lists is rescinded.

   List Generation and Randomization

    1. For National, Regional and Local Emphasis Programs, the National Office's Office of Statistical Analysis (OSA)
       will prepare a Master List for each Area Office, using OSA's most current establishment file. OSA will apply the
       industry and establishment-size criteria prescribed by the particular Emphasis Program to select all eligible
       establishments. OSA will assign a random number to each establishment on the OSA-generated Master List
       and provide the Master List to the Area Office, sorted in random number order.

       OSA updates the establishment file every six months.

    2. Area Offices may add establishments to the OSA-generated Master List, based on sources that may include,
       but are not limited to: (a) commercial directories; (b) telephone listings; (c) local knowledge establishments,
       derived from previous OSHA inspection history; and (d) information from other government agencies, such as
       the local Health Department. The Area Office must retain documentation of every addition made to the Master
       List and, prior to use, the revised List must be re-randomized -- either by OSA or by the Area Office using the
       RANDBETWEEN function in Microsoft Excel.

    3. Outside of manufacturing, the OSA establishment file is limited to certain industries and to establishments with
       10 or more employees and, consequently, may not be appropriate for generating some Local Emphasis
       Programs. If a Local Emphasis Program or a Regional Emphasis Program covers industries not included in the
       OSA establishment file, the Area Office may generate its own master list (see number 2 above for potential
       sources). The Area Office may provide the list to the National Office for assignment of random numbers or the
       Area Office may assign random numbers to the list using the RANDBETWEEN function in Microsoft Excel.

   ListGen Webpage
https://www.osha.gov/memos/2014-11-12/establishment-targeting-lists-emphasis-programs                                                   1/4
6/15/2021                         Establishment-Targeting Lists for Emphasis Programs | Occupational Safety and Health Administration

   The Office of Statistical Analysis (OSA) has automated the process of compiling, randomizing and delivering NEP
   and LEP inspection targeting lists (i.e. Master Lists) to the field offices. Area Offices can access and download
   their Master Lists from the ListGen webpage. The selection criteria for the Agency's National Emphasis Programs
   are preloaded within the application. Area Offices can load the selection criteria for their Local Emphasis
   Programs.

   The ListGen application uses Oracle's "DBMS __ Random'' tool to assign random numbers to the list.

   An Area Office should generate only one list per emphasis program for a given file. The application selects and
   returns ALL establishments meeting the selection criteria (it does not sample). Multiple lists generated from the
   same file would return the same establishments. The file date is displayed within the system and on the generated
   reports and the application will provide a warning if a second list for a given program is generated from the same
   file.

   The Area Office may print and export the Master List. Once created, Master Lists remain available within the
   system.

   [Paragraph removed. For internal OSHA use only.]

   NAICS Coding

   NAICS codes are updated and modified every five years. This introduces the potential of having different sets of
   NAlCS codes for the scope of the emphasis program and the make-up of the establishment file. For example, the
   current establishment file used by OSA is based on 2012 NAICS codes, while several emphasis programs use
   2007 NAICS codes to define their industry scope. When this issue arises, the Area Office should use the U.S.
   Census concordance tables at http://www.census.gov/cgi-bin/sssd/naics/naicsrch?chart=2012 to identify any
   relevant differences between the two coding systems. The appropriate establishment file codes will then be used
   to generate the master list. Any variance from the list of industries included in the directive should be documented
   and attached to the inspection targeting lists.

   Cycle Generation

   A "cycle" is a subset of establishments from the Master List and allows the Area Office to use its enforcement
   resources more efficiently: rearranging establishments' order within a cycle is reasonable, because it furthers
   OSHA's legitimate goal of efficient allocation of inspection resources.

   The Area Office can schedule inspections in the following manners:

   1) If the Area Office intends to inspect the entire Master List, it can schedule the inspections in any order. If the
   Area Office uses this method, it must account (through inspections and deletions) for the entire list. The Area
   Office cannot inspect off a new list until the entire previous list is completed.

   2) The Area Office can inspect the facilities in the random number order provided. If the Area Office uses this
   method it does not need to complete the entire Master List.

   3) The Area Office can create cycles by choosing a set number of establishments from the Master List, sorted in
   random number order. For example, the Area Office can select the first ten establishments on the Master List,
   sorted by ascending random number as a first cycle of 10 establishments. The Area Office can then inspect those
   establishments in any order, but must finish the cycle prior to beginning a second cycle. Once the first cycle is
   complete, the Area Office can inspect the next ten establishments on the randomized Master List as its second
   cycle.

   Deletions



https://www.osha.gov/memos/2014-11-12/establishment-targeting-lists-emphasis-programs                                                   2/4
6/15/2021                         Establishment-Targeting Lists for Emphasis Programs | Occupational Safety and Health Administration

   Most NEPs and LEPs are based on industry selection criteria. Selection of establishments relies on the industry
   coding provided in the universe establishment file (currently the D&B file). The industry coding of establishments in
   the universe file reflects reasonable groupings of particular establishments within appropriate categories based on
   information available to the publisher of the file. This also applies to other file data elements such as employment
   size, physical address, or operating status (for example the facility may be recently closed or out-of-business). As
   part of an Area Office's pre-inspection research, a thorough web-search of the facility may be conducted to
   determine if there is viable evidence showing the establishment falls outside of the emphasis program's selection
   criteria. Based on evidence found, the Area Office may delete the establishment from the targeting list and must
   provide documentation of the reason for the deletion and the source of the information relied upon. This
   documentation should be kept as an attachment to the targeting list.

   New LEPs. REPs and NEPs

   As new LEPs, REPs, and NEPs are developed, the guidance of this memorandum must be inserted in the section
   of the directive that prescribes how to generate and randomize inspection-targeting lists. OSHA's National Office
   will update Appendix C of CPL 02-00-025, Scheduling System for Programmed Inspections (January 4, 1995) to
   include this guidance.



                                                       UNITED STATES
                                                    DEPARTMENT OF LABOR
      Occupational Safety & Health Administration
      200 Constitution AvebNW
      Washington, DC 20210
       800-321-6742 (OSHA)
      TTY
      www.OSHA.gov


      FEDERAL GOVERNMENT

      White House
      Severe Storm and Flood Recovery
      Assistance
      Disaster Recovery Assistance
      DisasterAssistance.gov
      USA.gov
      No Fear Act Data
      U.S. Office of Special Counsel


      OCCUPATIONAL
      SAFETY & HEALTH

      Frequently Asked
      Questions
      A - Z Index
https://www.osha.gov/memos/2014-11-12/establishment-targeting-lists-emphasis-programs                                                   3/4
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------
IN THE MATTER OF

         ESTABLISHMENT INSPECTION OF:                              File No. 21-M-726 (LB)

ROYAL HOME IMPROVEMENTS, INC.
2317 Avenue K
Brooklyn (Kings County), New York 11210

1191 E. 22nd Street
Brooklyn (Kings County), New York 11210

1485 E. 21st Street
Brooklyn (Kings County), New York 11210
--------------------------------------------------------------

                    DECLARATION PURSUANT TO 28 U.S.C. § 1746

         I, JAMES NG, declare under penalty of perjury that the following is true and

correct:

         1.       I am a Compliance Safety and Health Officer (“CSHO”) with the

Manhattan Area Office of the Occupational Safety and Health Administration, United

States Department of Labor (“OSHA”).                    I am fully familiar with the facts and

circumstances of this case. I submit this Declaration in support of the Secretary of

Labor’s Ex-Parte Application for an Inspection Warrant in this matter.

         2.       The primary duty of my position is to conduct workplace investigations to

ascertain if employers are in compliance with the safety and health standards

promulgated under the Occupational Safety and Health Act of 1970.

         3.       On April 7, 2021, I was assigned by supervisor, Assistant Area Director

Janet Drogowski, to survey construction worksites to create a local targeting list pursuant

to OSHA Region II’s Regional Emphasis Program – Construction Sites – Local Targeting
(Directive No. 2019-06). I worked with another CSHO from the Manhattan Area Office

to survey an area in Brooklyn, New York with Avenue K as the north border, Kings

Highway as the south and east borders, and Ocean Parkway as the west border. A map

showing the target area is attached as Exhibit 1.

       4.      I began the mapping process from the northeast intersection between

Avenue K and Ocean Parkway and travelled the roadway by car in a north-to-south or

south-to-north direction. In some instances, I had to make detours to go to a worksite in

between the north-south roadway or to travel around a dead-end street. I performed this

mapping process on April 8, 9, 14 and 15, 2021.

       5.      The mapping process consisted of driving around the selected

geographical area looking for signs of construction sites including, but not limited to, any

construction activities, NYC Department of Building permits, scaffolding, construction

fences, construction equipment and construction waste dumpsters. Once I identified a

construction site, I recorded the construction site’s address, activity status, type of

construction (i.e. new construction or gut rehabilitation construction), floor number, end

use of the building (i.e. residential, commercial, or mix-use), and any additional notes as

needed.

       6.      On April 8, 2021, during my mapping process, I observed a construction

site located at 2317 Avenue K that had a sign posted on the front door that read: “For all

OSHA inspections, Please call our office to make an appointment.              Royal Home

Improvements, Inc. 718-677-5641”.

       7.      The result of the mapping process was a Local Construction Targeting List

containing 191 construction sites at various stages of completion. The list includes three




                                             2
construction sites that are controlled by Royal Home Improvements, Inc. (“Royal

Home”) and that have not yet been inspected by OSHA under this Targeting List: (1)

2317 Avenue K; (2) 1191 E. 22nd Street; and (3) 1485 E. 21st Street in Brooklyn, New

York.

        8.     On June 11, 2021, I observed and photographed at all three worksites

listed in ¶ 7 signs posted reading “For all OSHA inspections, Please call our office to

make an appointment. Royal Home Improvements, Inc. 718-677-5641”. Copies of the

photographs that I took at 2317 Avenue K, 1191 E. 22nd Street and 1485 E. 21st Street are

attached as Exhibits 2, 3 and 4 respectively.




        I submit this Declaration in support of the Secretary of Labor’s Application for an

Inspection Warrant. I declare pursuant to 28 U.S.C. § 1746 under penalty of perjury that

the foregoing is true and correct to the best of my knowledge, information, and belief.



                                      Executed on this 21st day of June 2021




                                      _____________________________________
                                      ___________________
                                      JAMES NG,
                                              NG Compliance
                                                  C      li   Officer
                                      Occupational Safety & Health Administration
                                      Manhattan OSHA Area Office
                                      201 Varick Street, Room 908
                                      New York, NY 10014




                                                3
Exhibit 1
Exhibit 2
Exhibit 3
Exhibit 4
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------
IN THE MATTER OF

         ESTABLISHMENT INSPECTION OF:                              File No. 21-M-726 (LB)

ROYAL HOME IMPROVEMENTS, INC.
2317 Avenue K
Brooklyn (Kings County), New York 11210

1191 E. 22nd Street
Brooklyn (Kings County), New York 11210

1485 E. 21st Street
Brooklyn (Kings County), New York 11210
--------------------------------------------------------------

                    DECLARATION PURSUANT TO 28 U.S.C. § 1746

         I, ZHAO HONG HUANG, declare under penalty of perjury that the following is

true and correct:

         1.       I am a Compliance Safety and Health Officer (“CSHO”) with the

Manhattan Area Office of the Occupational Safety and Health Administration, United

States Department of Labor (“OSHA”).                    I am fully familiar with the facts and

circumstances of this case. I submit this Declaration in support of the Secretary of

Labor’s Ex-Parte Application for an Inspection Warrant in this matter.

         2.       The primary duty of my position is to conduct workplace investigations to

ascertain if employers are in compliance with the safety and health standards

promulgated under the Occupational Safety and Health Act of 1970.

         3.       In spring 2021, I was assigned by my supervisor, Assistant Area Director

Janet Drogowski, to conduct inspections of four construction worksites that were listed

on the Manhattan Area Office’s Local Construction Targeting List that was created under
OSHA Region II’s Regional Emphasis Program – Construction Sites – Local Targeting

(Directive No. 2019-06). One of the worksites I was assigned to inspect was located at

1901 Ocean Avenue, Brooklyn, NY (“the Ocean Avenue worksite”).

          4.   I attempted to open an inspection of the Ocean Avenue worksite on June

2, 2021. The Ocean Avenue worksite is a new eight-story apartment building. When I

arrived at the Ocean Avenue worksite, I spoke to a foreman who introduced himself as

“Tom” from Royal Home Improvements, Inc. (“Royal Home”). He told me that I had to

call the company’s office to schedule an appointment for an OSHA inspection.              I

informed him that OSHA does not schedule appointments. He again told me to call the

office.

          5.   I then called the Royal Home’s office and spoke with Steve Haddad,

Construction Superintendent.     Mr. Haddad insisted that OSHA has to schedule an

appointment for an inspection for another day. I told Mr. Haddad that OSHA does not

schedule appointments to conduct inspections, but he was adamant that he would not

allow OSHA to inspect without making an appointment in advance. Due to Royal

Home’s denial of entry, I was unable to inspect the Ocean Avenue worksite that day.

Because the construction project was in its final stages, I was unable to inspect the Ocean

Avenue worksite before the work was all but completed.

          6.   While I was at the Ocean Avenue worksite, I observed signs posted that

read, “For all OSHA inspections, Please call our office to make an appointment. Royal

Home Improvements, Inc. 718-677-5641”.          Copies of photographs of the signs are

attached as Exhibit 1.




                                            2
       I submit this Declaration in support of the Secretary of Labor’s Application for an

Inspection Warrant. I declare pursuant to 28 U.S.C. § 1746 under penalty of perjury that

the foregoing is true and correct to the best of my knowledge, information, and belief.



                                     Executed on this 21st day of June 2021




                                     _____________________________________
                                     ___________________________
                                     ZHAO HONG HUANG, Compli Compliance Officer
                                     Occupational Safety & Health Administration
                                     Manhattan OSHA Area Office
                                     201 Varick Street, Room 908
                                     New York, NY 10014




                                            3
Exhibit 1
